Citation Nr: 1128336	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-13 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for chronic pancreatitis.

2.  Entitlement to service connection for fecal incontinence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

For reasons explained below, the Board has separated the issues of entitlement to service connection for pancreatitis and entitlement to service connection for fecal incontinence.  


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates that the Veteran is not suffering from chronic pancreatitis.  

2.  The Veteran did not suffer from pancreatitis during her active service or for many years thereafter, and there is no competent evidence linking her claimed condition to her service.  

3.  There is no competent evidence that the Veteran's claimed pancreatitis is proximately due to, the result of, or aggravated by any service-connected disability.  

4.  The medical evidence shows that the Veteran currently suffers from fecal incontinence that is the result of her service-connected gastric motility disorder. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic pancreatitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for service connection for fecal incontinence have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In addition, a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may also be awarded for any aggravation of a nonservice-connected disease that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

Chronic Pancreatitis

The Veteran contends that she currently suffers from chronic pancreatitis.  She further contends that her claimed condition is either directly related to abdominal discomfort that she suffered in service or - in the alternative - that her claimed condition is secondary to her service-connected gastric motility disorder.  For the reasons that follow, her claim shall be denied.  

First, though the Veteran previously received a diagnosis of chronic pancreatitis, the greater weight of the evidence is against a finding that she currently suffers from this condition.  

Records of the Veteran's treatment from Glenn Englander, MD, state that the Veteran suffered from "a small bowel motility disorder in the setting of probable irritable bowel atop chronic pancreatitis."  Records from Columbia Hospital also reflect that the Veteran was diagnosed as suffering from chronic pancreatitis.  When the Veteran began seeking treatment from the VA for her digestive conditions, she reported suffering from pancreatitis since 1998.  An August 2008 letter from Ronald Zelnick, MD, noted that the Veteran had "a history of pancreatitis," but he did not state whether the Veteran was currently suffering from this condition.  

Despite these diagnoses, there is evidence that the Veteran does not in fact suffer from her claimed condition.  Dr. Englander sent the Veteran for additional treatment from Phillip Toskes, MD.  In December 2002, Dr. Toskes wrote that the Veteran's symptoms "are consistent with possible small duct chronic pancreatitis and/or gastroparesis and dysmotility."  Dr. Toskes later ruled out the possibility that the Veteran suffered from pancreatitis.  In a February 2003 letter, Dr. Toskes noted that a December 2002 abdominal CT showed "no evidence of pancreatic mass or other findings to suggest pathology to the pancreas; no ductal dilation, no atrophy."  Instead, Dr. Toskes diagnosed the Veteran as suffering from gastroparesis.  In an April 2003 record, Dr. Toskes wrote that the Veteran suffered from gastroparesis.  He further wrote that the rest of her evaluation was normal, and that the Veteran was suffering from no pancreatic disease.  

The Veteran's VA gastroenterologist reviewed Dr. Toskes' findings, and he similarly concluded that the Veteran was not suffering from chronic pancreatitis.  In February 2005, this gastroenterologist noted that Dr. Toskes is renowned for his knowledge of pancreatitis, and that Dr. Toskes' studies of the Veteran's pancreas were completely normal.  In March 2005, this same gastroenterologist noted that that "there is NO evidence for chronic pancreatitis" (emphasis in original).  

In a more comprehensive June 2005 gastrointestinal consult (a note that served, in part, as the reason that the Veteran was awarded service connection for her gastric motility disorder), that same VA gastroenterologist wrote that the Veteran suffers from "severe gastrointestinal dysmotility syndrome, including both gastroparesis and small bowel pseudo-obstruction."  The gastroenterologist noted that misdiagnosis of this condition is common, and that it is often confused with pancreatitis.  

The Veteran also underwent two VA examinations, and neither found that the Veteran suffers from chronic pancreatitis.  

Given the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran currently suffers from chronic pancreatitis.  Certainly the Veteran suffers from a litany of gastrointestinal complications, and she is service-connected for these conditions.  The more probative evidence of record - that from Dr. Toskes and the VA gastroenterologist - indicate that she is not, however, suffering from chronic pancreatitis.  These doctors specifically cited findings and reasons why pancreatitis would be suspected but is not present.  The Board finds the gastroenterologists' note that the Veteran's condition is frequently misdiagnosed as pancreatitis to be especially persuasive.  Also, the Board notes that in reviewing the Veteran's records, following her diagnosis of and treatment for gastric motility disorder, she is only mentioned as suffering from pancreatitis in her prior medical history.  Accordingly, the Board concludes that the Veteran does not currently suffer from pancreatitis.  

Even if the Board were to find differently and concede that the Veteran is currently suffering from chronic pancreatitis, service connection would still not be warranted, as there is no evidence that the Veteran suffered from pancreatitis during her active service.  A review of the Veteran's service treatment records shows that though she frequently complained of abdominal pain and was treated for such symptoms, at no time was the Veteran ever diagnosed as suffering from pancreatitis.  

The Veteran contends that these frequent abdominal symptoms were evidence that she was suffering from pancreatitis, even if she was never actually diagnosed as such.  The Board again notes the VA gastroenterologist's conclusion that the Veteran suffered from gastric motility disorder, not pancreatitis, during her active service.  Further, the Veteran is not competent to make such an assertion on her own.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  Absent any evidence supporting this contention, the Board grants this theory little probative value.  

There is also no medical evidence providing a nexus between her claimed condition and her active service.  A review of the medical evidence shows that, despite the earlier diagnoses, no medical professional ever stated that the Veteran's pancreatitis is causally related to her in-service abdominal complaints or any other disease or injury she suffered in service.  Indeed, in a May 2010 letter, the Veteran stated that she provided Dr. Englander with copies of her service treatment records in the hopes that he would provide an etiology opinion linking her claimed condition to her active service.  As her letter explains, however, Dr. Englander declined to provide such an opinion.  

Though the Veteran is not entitled to service connection on a direct basis for her pancreatitis, in her August 2009 Notice of Disagreement, the Veteran's representative stated that the Veteran contends that her pancreatitis is secondary to her service-connected gastric motility disorder.  

There is, however, no evidence supporting this supposition.  A review of the Veteran's claims file shows that at no time have any of the Veteran's VA or private medical providers stated that there is any causal link between her pancreatitis and her service-connected gastric motility disorder.  There is similarly no evidence that her claimed pancreatitis was aggravated by her gastric motility disorder.

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Board finds that the most probative medical evidence of record indicates that the Veteran does not currently suffer from chronic pancreatitis.  The Board also finds that - even if it were to concede that the Veteran does have a current disability - the Veteran did not suffer from pancreatitis during her active service or for many years thereafter, and that there is no competent evidence linking her claimed condition to her service.  The Board further finds that there is no competent evidence that the Veteran's claimed pancreatitis is proximately due to, the result of, or aggravated by any service-connected disability.  Accordingly, the Board concludes that the criteria for service connection for chronic pancreatitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  


Fecal Incontinence

The Veteran's December 2008 claim reflects that she sought service connection for "chronic pancreatitis and fecal incontinence."  Whether she intended this wording to indicate that she sought service connection for one combined condition (i.e. chronic pancreatitis with fecal incontinence) or whether she was actually seeking service connection for two separate conditions (i.e. service connection for chronic pancreatitis and service connection for fecal incontinence) is not clear.  Regardless, as the Board finds evidence that the Veteran does currently suffer from fecal incontinence, it shall treat her intent as the latter.  More importantly, the Board does find that the Veteran's claimed fecal incontinence warrants service connection. 

First, it is clear that the Veteran suffers from fecal incontinence.  In a June 2005 VA examination, the examiner found that in addition to the numerous other digestive conditions from which the Veteran suffers, she suffered from occasional stool incontinence.  In an August 2008 letter, Dr. Zelnick wrote that the Veteran suffers from "some incontinence."  

The questions of whether the Veteran suffered from fecal incontinence in service or whether there is a link between her current condition and her active service have not been answered.  Ultimately, though, they are immaterial, for in this case, the evidence shows that her fecal incontinence is a symptom of or secondary to her service-connected gastric motility disorder.  Again, in her June 2005 VA examination, the examiner stated that the Veteran suffered from fecal incontinence which he associated with her gastric motility disorder.  As noted above, a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  Here, as the Veteran suffers from a disability which is proximately due to or the result of a service-connected disability, her fecal incontinence should be service connected.  

In summary the Board finds that the Veteran currently suffers from fecal incontinence that is the result of her service-connected gastric motility disorder.  Accordingly, the Board concludes that the criteria for service connection for fecal incontinence have been met.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claim for service connection for fecal incontinence, the Board notes that it is granting the Veteran's claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist for this claim is thus unnecessary.  

With respect to the Veteran's claim for service connection for pancreatitis, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of her post-service VA treatment, records of her post-service private medical treatment, and records from the Social Security Administration.  

In its April 2010 brief, the Veteran's representative argued that the Veteran's claim should be remanded in order that she may undergo a VA examination.  In reviewing the evidence, however, the Board determines that a VA compensation and pension examination is not required in this case.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, as the Board has found that the Veteran does not suffer from chronic pancreatitis, the first condition of § 5103A(d)(2) has not been met, and no VA examination need be ordered.  Further, there is no competent evidence beyond the Veteran's unsubstantiated statements linking her claimed condition to her active service or to her service-connected disability.  Indeed, as noted above, the Veteran's private doctor declined to write a letter on her behalf establishing that her claimed condition is related to her active service.  In the absence of a clear diagnosis and any competent evidence linking that condition to her active service, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for chronic pancreatitis is denied.  

Service connection for fecal incontinence is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


